Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
All of the rejections in the most recent final Office action are overcome and a Notice of Allowance is issued herewith. See Remarks, filed on 03/23/2022, with respect to Drawing Objection and rejection of claims under 35 U.S.C. § 112(a) and Double Patenting rejection.
Allowable Subject Matter
Claims 1-25 and 27 allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a first diffusion barrier pattern disposed at a first boundary region between the NMOSFET region of the first standard cell and the NMOSFET region of the second standard cell, without being disposed at a second boundary region between the PMOSFET region of the first standard cell and the PMOSFET region of the second standard cell; and 
a pair of second diffusion barrier patterns disposed at the second boundary region” as recited in independent claims 1, 11, and 16, in all of the claims which is not found in the prior art references.
Claims 2-10, 12-15, and 17-20  are allowed for the same reasons as claims 1, 11, and 16, from which they depend.
a pair of single diffusion barrier patterns extending in the second direction and disposed at a first boundary region between a PMOSFET region of the first standard cell and a PMOSFET region of the second standard cell, without being disposed at a second boundary region between an NMOSFET region of the first standard cell and an NMOSFET region of the second standard cell” as recited in independent claims 21 and 25, in all of the claims which is not found in the prior art references.
Claims 22-24 and 27 are allowed for the same reasons as claims 21 and 25, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896